TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00368-CR



                                  Anthony Bernard Ware, Appellant

                                                     v.

                                     The State of Texas, Appellee




         FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. 20,088-CR, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING




                Appellant Anthony Bernard Ware pleaded guilty to possessing less than four grams of

cocaine. See Tex. Health & Safety Code Ann. ' 481.115(a), (c) (West Supp. 2002). The district court

adjudged appellant guilty and, pursuant to a plea bargain, assessed punishment at imprisonment for eight

years, suspended imposition of sentence, and placed him on community supervision. In his only point of

error, appellant contends the court erred by overruling his pretrial motion to suppress evidence.

                In its reply brief, the State draws the Court=s attention to a written waiver of appeal signed

by appellant, his attorney, and the trial judge that appears in the clerk=s record. This document, which

reflects a knowing and voluntary waiver of the right to appeal, was signed on the day sentence was

suspended in open court. A defendant who knowingly and intelligently waives his right to appeal may not

thereafter appeal without the trial court=s consent. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App.

1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d
680 (Tex. Crim. App. 1974). There is nothing in the record to indicate that appellant sought or obtained

the permission of the trial court to pursue this appeal.

                 The appeal is dismissed.




                                                  __________________________________________

                                                  Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed

Filed: April 25, 2002

Do Not Publish




                                                      2